

STOCK PURCHASE AGREEMENT


This stock purchase agreement dated January 3, 2007 by and between Comprehensive
Healthcare Solutions, a Delaware corporation with offices located at 45 Ludlow
Street, Yonkers, New York, 10705, hereafter referred to as “Seller,” and Larry
A. Brand an individual with offices located at 142 Welles Street, Forty Fort, PA
18704, hereafter referred to as “Buyer”.


Whereas, Accutone Inc., hereafter “Accutone”, a Pennsylvania corporation the
shares of which are wholly owned by Seller; and


Whereas , Buyer currently operates a business known as Accutone Hearing Services
located at 142 Welles Street, Forty Fort, PA 18704; and


Whereas, Buyer is desirous of obtaining all the issued and outstanding shares of
stock and assets of Accutone; and


Whereas, Buyer holds a debenture issued by Seller in the amount of $200,000
dated on or about June 1, 2006 on which there is due and owing to Buyer the
principal sum of $200.000 plus interest;


Whereas, Buyer is indebted to Accutone in the amount of $25,000, which
obligation is memorialized by a promissory note executed by Buyer in favor of
Accutone;


Now therefore in consideration of the mutual covenants herein contained, it is
hereto agreed by and between the parties as follows:


1. Purchase Price - The purchase price shall be the forgiveness and cancellation
by Buyer of that certain debenture from Seller to Buyer in the principal amount
of $200,000.00 dated June 1, 2006. Seller shall also consent to the forgiveness
of the $25,000.00 note owed by the Buyer to Accutone.


 

A)  
At closing, Seller shall deliver to Buyer all the issued and outstanding shares
of stock of Accutone or, in the event that the shares of stock are lost and not
capable of delivery, an affidavit attesting to the fact that the shares have not
been previously sold or pledged by delivery to any creditor or third party.

B)  
At closing, Buyer shall deliver to Seller the Debenture duly marked cancelled
and voided, and shall deliver to Seller a general release of all liability.




2.  
Sellers Warranty - The Seller owns the stock of Accutone free and clear of all
liens, encumbrances, claims and charges of every kind. The Seller has the full
right to transfer the said stock and assets to the Buyer free and clear of all
liens, encumbrances, claims and other charges of every kind and without
violating any agreement or understanding to which the Seller is the party or by
which it is bound. Seller has authorized this transaction by act of its board of
directors duly effectuated in accordance with its rules and bylaws and the
signatory hereto has the authority to execute all documents necessary and
appropriate to consummate same on Seller’s behalf.

 
 
 
 

--------------------------------------------------------------------------------

 

 
3. Disclosure - No representation or warranty by the Seller in this Agreement or
in any other exhibit, list, certificate, or document contains or will contain
any untrue statement of material fact.


4. Conduct of Business - The Seller has ceased using the name Accutone or
Accutone, Inc. and currently operates its hearing aid business as Interstate
Hearing Aid Service and or Interstate / Accutone.


5. Indemnification by the Seller - The Seller shall defend, indemnify and hold
the Buyer harmless from and against all actual or potential claims, demands,
liabilities, damages, losses, and out of pocket expenses including reasonable
attorneys fees whether or not reduced to judgment, order or award caused by or
rising out of the breach of any agreement or any representation or warranty made
by the Seller in this agreement, or in any exhibit, list, certificate, or
document delivered by it pursuant hereto and Buyer shall have the right to
offset against any monies owed to Seller.


6. Indemnification by the Buyer - The Buyer shall defend, indemnify and hold the
Seller harmless from and against all actual or potential claims, demands,
liabilities, damages, losses, and out of pocket expenses including reasonable
attorneys fees whether or not reduced to judgment, order or award caused by or
rising out of the breach of any agreement or any representation or warranty made
by the Buyer in this agreement, or in any exhibit, list, certificate, or
document delivered by it pursuant hereto and Seller shall have the right to
offset against any monies owed to Buyer


7. Inspection - Buyer has had adequate opportunity to inspect the books and
records of Accutone and perform any due diligence Buyer may wish, and Buyer is
satisfied with the condition of the corporation organizationally, financially
and otherwise, and Buyer takes title to the shares of stock and assumes control
of the Accutone corporate entity, in “as is” condition with no representations
or warranties by Seller of any kind as to the condition of the business of the
Accutone entity. Buyer affirms and acknowledges that he has not relied upon any
representation, warranties, evaluations, assessments, or promises of any kind by
any person or entity associated with Seller in electing to purchase the shares
of Accutone, except for the representations explicitly made in this agreement. 


8. Further Assurances - Each of the parties will at the request of the Buyer
from time to time execute and deliver such further instruments and will take
other actions reasonably required to consummate the transactions contemplated by
this Agreement.
 
9. Governing Law - This Agreement shall be governed by construed, and enforced
in accordance with the laws of the Commonwealth of Pennsylvania.


10. Headings for Reference Only - The section and paragraph headings in this
Agreement are for convenience of reference only and shall not be deemed to
modify or limit the terms of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 

 
11. Notices - Any notice, communication, demand, or other writing required or
permitted to be given, made or accepted by any party to this Agreement shall be
given by personal delivery or by depositing the same in the United States mail,
properly addressed, postage pre-paid and registered or certified with return
receipt requested. A notice given by personal delivery shall be effective upon
delivery, and a notice given by registered or certified mail shall be deemed
effective on the second day after such deposit. For a notice given in accordance
herewith as follows:


If to the Buyer, 142 Welles Street, Forty Fort, PA 18704


If to the Seller, 45 Ludlow Street, Yonkers, New York, 10705


12. Entire Agreement and Amendment - Heirs and Assigns - This Agreement states
the entire Agreement reached between the parties hereto with respect to the
transactions contemplated, and supersedes all prior or contemporaneous
agreements, understandings, representations and warranties between the parties
and may not be amended accept by written instrument executed by the parties
hereto. This Agreement shall inure to the benefit to the respective parties,
their heirs and assigns.


IN WITNESS WHEREOF, the parties have delivered and executed this Agreement on
the day and year first above written.


COMPREHENSIVE HEALTHCARE
SOLUTIONS - SELLER


 
By:     /s/ John Treglia                /s/ Larry A. Brand
JOHN TREGLIA    LARRY A. BRAND, BUYER



